If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 20, 2019
               Plaintiff-Appellee,

v                                                                   No. 343205
                                                                    Kalamazoo Circuit Court
DERON ALLEN HUFFMAN-KING, also known                                LC No. 2000-001483-FC
as DERONE ALLEN HUFFMAN-KING,

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and FORT HOOD and REDFORD, JJ.

PER CURIAM.

        In 2001, after being convicted by jury of first-degree murder, felony firearm, and carrying
a concealed weapon during the robbery and murder of a stranger outside a liquor store, the trial
court sentenced defendant, Deron Allen Huffman-King, a juvenile, to the mandatory sentence of
life in prison without parole (LWOP). Following the United States Supreme Court’s Miller v
Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012) decision that held
unconstitutional mandatory LWOP sentences for juveniles, the trial court resentenced defendant
to 30 to 60 years’ imprisonment for his murder conviction. Defendant appeals as of right his
sentence on the grounds that the trial court failed to properly consider the Miller factors and
based his new sentence on improper information derived from his presentence investigation
report (PSIR). We affirm.

                                 I. STANDARDS OF REVIEW

        We review for an abuse of discretion whether a sentence is proportionate to the
seriousness of the offense. People v Armisted, 295 Mich App 32, 51; 811 NW2d 47 (2011). A
trial court abuses its discretion when it chooses an outcome falling outside the range of
principled outcomes. People v Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003). We also
review a trial court’s response to a claim of inaccuracy for an abuse of discretion. People v
Uphaus (On Remand), 278 Mich App 174, 181; 748 NW2d 899 (2008).




                                                -1-
                                         II. ANALYSIS

       Defendant first argues that the resentencing court did not consider the Miller factors in
formulating his sentence and did not properly articulate the reasoning behind its sentence on the
record. We disagree.

         The principle of proportionality requires trial courts to impose sentences that are
“proportionate to the seriousness of the circumstances surrounding the offense and the offender.”
People v Skinner, 502 Mich 89, 131-132; 917 NW2d 292 (2018) (citation omitted). A sentence
that fulfills the principle of proportionality is reasonable. People v Steanhouse, 313 Mich App 1,
47-48; 880 NW2d 297 (2015), rev’d not in relevant part 500 Mich 453 (2017). In People v
Lockridge, 498 Mich 358, 392; 870 NW2d 502 (2015), our Supreme Court clarified that
sentencing courts must justify their sentences to facilitate appellate review. “Legislatively
mandated sentences are presumptively proportional and presumptively valid.” People v Brown,
294 Mich App 377, 390; 811 NW2d 531 (2011) (citation omitted). The presumption is not
irrebuttable, and it may be overcome if a defendant “present[s] unusual circumstances that would
render the presumptively proportionate sentence disproportionate.” People v Lee, 243 Mich App
163, 187; 622 NW2d 71 (2000). A PSIR “is presumed to be accurate and may be relied on by
the trial court unless effectively challenged by the defendant.” People v Callon, 256 Mich App
312, 334; 662 NW2d 501 (2003).

        In People v Wines, 323 Mich App 343, 352; 916 NW2d 855 (2018), this Court concluded
that “a failure to consider the distinctive attributes of youth, such as those discussed in Miller,
when sentencing a minor to a term of years pursuant to MCL 769.25a, so undermines a
sentencing judge’s exercise of his or her discretion as to constitute reversible error.” Sentencing
courts should “ ‘balance’ the following objectives: (1) reformation of the offender, (2) protection
of society, (3) punishment of the offender, and (4) deterrence of others from committing like
offenses.” Id. at 351, citing People v Snow, 386 Mich 586, 592; 194 NW2d 314 (1972). This
Court further concluded that

       there is no constitutional mandate requiring the trial court to specifically make
       findings as to the Miller factors except in the context of a decision whether to
       impose a sentence of life without parole. . . . [W]hen sentencing a minor
       convicted of first-degree murder, when the sentence of life imprisonment without
       parole is not at issue, the court should be guided by a balancing of the Snow
       objectives and in that context is required to take into account the attributes of
       youth, such as those described in Miller. [Wines, 323 Mich App at 352.]

       In Skinner, 502 Mich at 114-116, our Supreme Court stated:

       The following are the factors listed in Miller: (1) his chronological age and its
       hallmark features—among them, immaturity, impetuosity, and failure to
       appreciate risks and consequences; (2) the family and home environment that
       surrounds him—and from which he cannot usually extricate himself—no matter
       how brutal or dysfunctional; (3) the circumstances of the homicide offense,
       including the extent of his participation in the conduct and the way familial and
       peer pressures may have affected him; (4) whether he might have been charged

                                                -2-
       [with] and convicted of a lesser offense if not for incompetencies associated with
       youth—for example, his inability to deal with police officers or prosecutors
       (including on a plea agreement) or his incapacity to assist his own attorneys; and
       (5) the possibility of rehabilitation . . . . It is undisputed that all of these factors
       are mitigating factors.

                                              * * *

       The Sixth Amendment does not prohibit trial courts from considering mitigating
       circumstances in choosing an appropriate sentence because the consideration of
       mitigating circumstances does not expose a defendant to a sentence that exceeds
       the sentence that is authorized by the jury’s verdict. In other words, the Sixth
       Amendment only prohibits fact-finding that increases a defendant’s sentence; it
       does not prohibit fact-finding that reduces a defendant’s sentence. Therefore, the
       requirement in MCL 769.25(6) that the court consider the Miller factors does not
       violate the Sixth Amendment. [Quotation marks and citations omitted.]

       Defendant argues that his rehabilitation, education, self-reformation, faith, and youth at
the time of the crime render his sentence disproportionate. We disagree.

        The record reflects that the trial court considered defendant’s objections to the PSIR and
made appropriate corrections. The trial court made clear that it understood that the PSIR stated
the writer’s interpretation of the offense and permitted the prosecution and defense counsel to
express their positions on that interpretation. The trial court also gave defendant an opportunity
to address the court. Defendant expressed his remorse for his actions that led to the victim’s
death. He informed the trial court that, at the time of the offense, his actions when 17 years old
arose from his childish and immature nature. Defendant explained the changes he had made in
his life since his incarceration as a juvenile. Defense counsel argued that under Miller and
Montgomery v Louisiana, ___ US ___; 136 S Ct 718; 193 L Ed2d 599 (2016), the trial court
should sentence defendant to time served or the statutory minimum because of his exemplary
prison record, education, and religious faith, all of which established that defendant had changed
his life and no longer constituted the impetuous youth that he was when he committed the
offense. Defense counsel argued that the trial court should focus on defendant’s rehabilitation
and not on the crime. Defense counsel also provided a sentencing memorandum that the trial
court took into consideration before imposing its sentence.

        Defendant’s minimum sentence of 30 years fell within the statutory minimum sentence
range of 25 years to 40 years specified by MCL 769.25a(4)(c). Defendant’s minimum sentence,
therefore, is presumptively proportionate and reasonable. Additionally, the 25 to 40 years
specified by the Legislature in MCL 769.25a(4)(c) takes into consideration the offender’s youth
at the time of the crime. The Department of Corrections (DOC) and the prosecutor both
recommended sentencing defendant to 40 to 60 years’ imprisonment. The record reflects that the
trial court imposed a lesser minimum sentence than recommended by the DOC and prosecutor in
recognition of defendant’s personal background, family history, youth when he committed the
offense, his family’s deficiencies, and his efforts at personal improvement and rehabilitation.
Accordingly, the trial court imposed a proportionate sentence and did not abuse its discretion.


                                                 -3-
       Defendant next argues that the resentencing court did not make a sufficient record for
appellate review of its reasons at sentencing. We disagree.

        In this case, the record reflects that the trial court provided a detailed articulation of its
reasons for its sentencing decision. The record indicates that the trial court reviewed everything
submitted to it for consideration including defense counsel’s extensive presentencing
memorandum outlining the Miller factors, defendant’s rehabilitation efforts, and upbringing.
The trial court discussed the factors that it considered important when sentencing defendant and
complied with Miller and Snow. The trial court considered the objectives of protection of
society, punishment of the offender, and reformation/youth of the offender. The court discussed
defendant’s youth, troubled upbringing, and prison records of his parents, but also defendant’s
shocking murder of an innocent victim who died from two shots in the back. The trial court
acknowledged defendant’s positive efforts at rehabilitation and declined to impose the
recommended sentence, choosing instead a sentence on the lower end of the statutory minimum
range. The record reflects that the trial court appropriately balanced the Snow objectives and the
Miller factors in sentencing defendant. Therefore, the trial court did not abuse its discretion.

       Defendant next argues that the trial court abused its discretion by relying on factually
inaccurate, subjective statements in the PSIR. We disagree.

        In People v Miles, 454 Mich 90, 97; 559 NW2d 299 (1997), our Supreme Court stated
that presentence reports are “integral to sentencing” and “are intended to insure that the
punishment is tailored not only to the offense, but also the offender.” A PSIR should include the
DOC agent’s description of the offense and the circumstances surrounding it. MCR
6.425(A)(1)(b). If the defendant wishes to give his or her version of the events, that version must
be included as well. MCR 6.425(A)(1)(h).

       At sentencing, either party may challenge the accuracy or relevancy of any information
contained in the presentence report. MCL 771.14(6); MCR 6.425(E)(1)(b); People v Lloyd, 284
Mich App 703, 705; 774 NW2d 347 (2009). The information is presumed to be accurate, and the
defendant has the burden of going forward with an effective challenge. Lloyd, 284 Mich App at
705. However, once the defendant challenges the factual accuracy of information in the report,
the sentencing court has a duty to resolve the challenge, and the prosecutor bears the burden of
proving the fact by a preponderance of the evidence. Id.

        In this case, defendant raised several challenges to the PSIR prepared by the DOC. The
trial court addressed each challenge and agreed to amend the PSIR in several ways. Defendant
requested that the trial court amend some factual statements for accuracy and strike other
statements. The trial court noted that the PSIR referenced the police report, and the original
PSIR submitted at defendant’s original sentencing did not. When asked for an explanation why
defense counsel took issue with the description of the offense, defense counsel lacked knowledge
whether the contents were consistent with the police report that stated information about the
murder and admitted that she had not reviewed the police report. The trial court declined to
make a change. Defendant also took issue with the way the PSIR described where the victim
died. The trial court agreed to amend the description to defendant’s satisfaction. Defendant also
objected on the grounds that some statements were inflammatory or inappropriately speculated
about defendant’s mental state during the commission of the offense. The trial court declined to

                                                 -4-
strike the DOC agent’s statement regarding defendant’s mental state because it understood that
the statement merely represented the agent’s opinion and interpretation of the facts for purposes
of leading to the DOC’s recommendation. The trial court agreed to parenthetically state in the
PSIR that defendant objected to the DOC agent’s characterization of his mental state. The trial
court sought from defendant a specific indication as to defendant’s objection and whether the
objection challenged the facts’ accuracy. The record reflects that defense counsel lacked
knowledge as to the facts. The trial court, therefore, denied defendant’s request to strike the
statement that defendant sought the contents that the victim possessed.

        Defendant next challenged the PSIR’s statement that defendant fired two rounds into the
victim’s back “out of spite, anger, or some other reason.” The trial court denied the request to
strike the statement because it provided a statement of alternative rationales for the shooting and
did not definitively ascribe a singular reason. Defendant also requested to strike the statement
that defendant decided to end the victim’s life when he refused to comply with defendant’s
wishes. The trial court acknowledged defendant’s objection but denied the request because the
statement merely reflected the PSIR writer’s position to support the DOC’s sentencing
recommendation. Last, defendant took issue with the statement that defendant’s shooting of the
victim constituted a callous, cold-blooded act. The trial court declined to strike the statement
because it reflected the writer’s interpretation of the facts.

        The record reflects that the trial court understood and articulated its recognition that the
writer of the PSIR expressed subjective interpretations of the facts and indicated that the trial
court had no confusion separating the facts and the writer’s interpretative gloss. The trial court’s
ruling establishes that the trial court did not rely on inaccurate information or the PSIR writer’s
subjective statements. The record reflects that the trial court knew the underlying facts and
circumstances that the jury considered and relied upon to convict defendant of first-degree
murder. The trial court also considered the Miller factors. The trial court considered the original
PSIR, an updated PSIR, and defendant’s version of the events. The court heard and resolved all
of the defendant’s challenges to the PSIR. Defendant’s arguments that the trial court failed to
resolve the errors, therefore, lacks merit. The trial court did not abuse its discretion.

       Affirmed.

                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Karen M. Fort Hood
                                                             /s/ James Robert Redford




                                                -5-